Citation Nr: 1214965	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-45 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than March 9, 2004, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1967 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 RO rating decision that, in pertinent part, assigned an effective date of March 9, 2004, for the award of TDIU benefits.  The Veteran timely appealed for an earlier effective date.


FINDINGS OF FACT

1.  On March 9, 2004, VA received the Veteran's claim for TDIU benefits. 

2.  There was no claim for initial or increased disability benefits, formal or informal, that raised a claim for TDIU benefits before March 9, 2004. 

3.  During the one-year period preceding March 9, 2004, there is no evidence that the Veteran was unable to secure or follow a substantially gainful occupation due solely to service-connected disabilities. 


CONCLUSION OF LAW

The criteria for an effective date earlier than March 9, 2004, for the award of TDIU benefits are not met.  38 U.S.C.A. §§ 5101, 5107, 5110; 38 C.F.R. §§ 3.151, 3.157, 3.341, 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through April 2004, November 2004, and October 2007 letters, the RO notified the Veteran of elements of an award of TDIU benefits, and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.  

In the October 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and Social Security records.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Generally, the effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400(b).  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

The effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2012); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

In this case, a decision of the RO in March 2008 awarded TDIU benefits.  The RO assigned an effective date of March 9, 2004, for the award of TDIU benefits.  This appeal for an earlier effective date followed.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

VA recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

A claim for a TDIU, in essence, is a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

The Board notes that the Veteran was granted a TDIU based, in part, on the assignment of an increased evaluation for his service-connected PTSD, as well as evidence of unemployability.

The Veteran filed a claim for a higher initial disability rating for PTSD on January 8, 2003.  [Parenthetically, that claim was filed within one year of the September 2002 rating decision that granted service connection for PTSD, effective April 19, 2002 (date of original claim for service connection).]  Hence, the Board must address whether TDIU was raised as "part and parcel" of the determination of the initial rating for the Veteran's service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Here, the Veteran did not explicitly claim TDIU.  Moreover, a review of the record shows no evidence of unemployability.  In fact, the Veteran had reported working more than 40 hours weekly in January 2002 as an independent insurance adjustor, and in his January 2003 claim he gave no indication that his employment or his ability to maintain employment had altered in any way due to a service-connected disability.  Accordingly, the Board finds that a TDIU was not raised at that time of his January 2003 informal claim.

Thereafter, the Veteran submitted a claim specifically for TDIU benefits on March 9, 2004.  Here, the Board finds that there is no statement of the Veteran, prior to March 9, 2004, that may be reasonably construed as a claim for TDIU benefits.  38 C.F.R. §§ 3.151(a), 3.155(a).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.

The evidence of record shows VA treatment records and examinations were received in April 2003 and in September 2003.  However, a review of the records again shows no evidence of unemployability.  Furthermore, it appears that such records were actually received as a result of requests issued by the RO prior to the February 2004 rating decision, in response to the Veteran's January 2003 claim; thus, their receipt also cannot be construed as a new claim under the more general provisions of 38 C.F.R. § 3.155, which define a claim as any communication expressing an intent to seek benefits. (Although, as will be discussed below, the Board recognizes that such records could service to establish that it was factually ascertainable that the Veteran was unable to work during the one-year period prior to March 2004.)

For these reasons, the Board concludes that the evidence of record simply does not support a finding of any pending claim, formal or informal, prior to March 9, 2004.

Moreover, the Veteran's March 9, 2004 claim for TDIU benefits was accepted by the RO as a claim for an increased rating for service-connected PTSD.  In March 2008, the RO increased the disability evaluation for the Veteran's PTSD to 50 percent, effective from the date of claim on March 9, 2004.  As a consequence of this decision, the Veteran now had a combined disability rating of 70 percent; and also now met the numerical criteria of 38 C.F.R. § 4.16(a).

In this case, the RO assigned an effective date of March 9, 2004, for the award of TDIU benefits, predicated on the severity of the Veteran's service-connected PTSD (rated as 50 percent disabling); his service-connected diabetes mellitus (rated as 40 percent disabling); his service-connected tinnitus (rated as 10 percent disabling); and his service-connected bilateral hearing loss (rated as noncompensable).  

A TDIU may be assigned where the schedular rating is less than total, when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities, one is ratable at 40 percent or more, and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

However, 38 C.F.R. § 4.16 (b) states that rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a).  Given that a TDIU award on an extraschedular basis is possible, the Board has considered whether is it factually ascertainable from the evidence of record that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities at any time during the one year period prior to March 2004.

In the report of a September 2003 VA PTSD examination, the Veteran did report a worsening of his symptoms, particularly with respect to flashbacks and nightmares.  He also report staying away from people and some difficulty concentrating.  It was noted at the outset of the examination that he was now only working 20 hours a week; however, at no point during the examination did the Veteran assert that the lessening of his work out hours was attributable to his PTSD.  The Board notes that his global assessment of functioning (GAF) score for PTSD was noted to be 50, which, per the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (1994) (DSM-IV), is indicative of serious symptoms, or serious impairment in social, occupation, or school functioning.  The Board recognizes, under the DSM-IV, examples of such impairment include being unable to work.  Significantly, however, the VA examiner explained the basis of assigning this GAF score, noting that the Veteran was in serious distress and dysfunction with flashbacks and nightmares with some amount of depression with marked impairment in social and, to some extent, occupational functioning.  Thus, while some occupational impairment was noted, the examiner explained that the degree of social impairment was greater, and served as the primary basis of the GAF score.  For this reason, the Board finds that it is not factually ascertainable from this report that the Veteran had become unable to secure or follow substantially gainful employement.

Additional VA treatment records show that the Veteran reported that it was getting more difficult for him to work in October 2003.  He reported having problems working or being around people, which caused his emotional and physical state to worsen.  However, it must be noted that some interference in occupational functioning is consistent with the compensable evaluation of 30 percent assigned by the RO in the February 2004 rating decision, and that the Veteran's assertion falls far short of claiming a complete inability to secure or follow substantially gainful employment.

The Board has considered that the Veteran reportedly last worked as an insurance claims adjustor in January 2004, and that his stated reason for leaving the job was disability.  Records received from the Social Security Administration in April 2007 show that the Veteran's disability began in January 2004, and that his primary diagnosis was degenerative disc disease.  PTSD was shown as a secondary diagnosis.  These records also reflect that the Veteran was primarily unable to perform his past relevant work as an insurance claims adjustor because his degenerative disc disease prohibited him from performing the climbing and repetitive bending needed to inspect houses.  The Veteran's hearing loss also precluded his position as an insurance claims adjustor.

The Board notes that service connection has not been established for the Veteran's degenerative disc disease.  While age is not a factor for consideration in awarding TDIU benefits, this evidence suggests, prior to March 9, 2004, the Veteran was unable to secure or follow a substantially gainful occupation due both to his service-connected and nonservice-connected disabilities.

Moreover, the Social Security records include a psychiatric assessment, dated in April 2005, that indicate that the Veteran was able to understand, remember, concentrate, and attend on intermediate tasks; and that he could make decisions, and use judgment associated with intermediate tasks.  The evaluator at that time found that the Veteran may do best in settings where he did not have to interact a great deal with other people, or in settings where he did routine and more repetitive activities.  While the Veteran could no longer perform activities of an insurance claims adjustor, this evidence does not suggest that the Veteran was unable to secure or follow a substantially gainful occupation.  

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against finding that it is factually ascertainable that the Veteran met the criteria for TDIU benefits prior to March 9, 2004.  Because the weight of the evidence is against the assignment of an effective date earlier than March 9, 2004, reasonable doubt does not arise and the claim for an effective date earlier than March 9, 2004, for the award of TDIU benefits is denied.


ORDER

An effective date earlier than March 9, 2004, for the award of TDIU benefits is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


